Dismissed and Opinion Filed July 30, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00505-CV

        MARJORIE WASHINGTON AND ALL OTHER OCCUPANTS, Appellant
                                 V.
           VRH MT. VERNON D/B/A MOUNT VERNON APTS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01435-B

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By order dated January 30, 2015, we ordered

this appeal submitted without a reporter’s record and appellant’s brief to be filed within thirty

days because appellant failed to respond to our August 19, 2014 letter directing appellant to

provide the Court with written verification she had requested the record and had paid for or made

arrangements to pay for the record, or had been found entitled to proceed without payment of costs.

By postcard dated March 3, 2015, we notified appellant the time for filing her brief had expired.

We directed appellant to file her brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an extension motion,

or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).



140505F.P05

                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARJORIE WASHINGTON AND ALL                        On Appeal from the County Court at Law
OTHER OCCUPANTS, Appellant                         No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-14-01435-B.
No. 05-14-00505-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
VRH MT. VERNON D/B/A MOUNT                         participating.
VERNON APTS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee VRH MT. VERNON D/B/A MOUNT VERNON APTS
recover its costs of this appeal from appellant MARJORIE WASHINGTON AND ALL OTHER
OCCUPANTS.


Judgment entered July 30, 2015.




                                             –3–